COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Ex Parte Lee August Ludtke

Appellate case number:    01-15-00719-CR

Trial court case number: 1329042-A

Trial court:              174th District Court of Harris County


        On September 3, 2015, we abated this case and remanded to the trial court. In the
abatement order, we directed the trial court to execute a certification of appellant’s right to
appeal indicating whether or not appellant has the right to appeal. The court reporter has filed a
reporter’s record of the abatement hearing. And the district clerk has filed a supplemental clerk’s
record containing the certification of appellant’s right to appeal. Accordingly, we REINSTATE
this case on the Court’s active docket.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: October 15, 2015